                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

SHRUTHI  HOSUR,   and   RAHUL
BHOOPALAM KRISHNAMURTHY,
                                                             4:21CV3027
                     Plaintiffs,

       vs.                                             ORDER OF DISMISSAL

DAVID P. PEKOSKE, Acting Secretary,
U.S. Department of Homeland Security, in
his official capacity as well as his
successors and assigns; ROBERT M.
WILKINSON, Acting Attorney General of
the United States, in his official capacity
as well as his successors and assigns;
TRACY RENAUD, Acting Director, U.S.
Department of Homeland Security, U.S.
Citizenship and Immigration Services, in
her official capacity, as well as her
successors and assigns; and LOREN K.
MILLER, Director, Nebraska Service
Center, U.S. Citizenship and Immigration
Services, U.S. Department of Homeland
Security, in his official capacity, as well as
his successors and assigns;

                     Defendants.




       Pursuant to the notice of voluntary dismissal, (Filing No. 8), and Fed. R. Civ.
P. 41(a),


       IT IS ORDERED that this action is dismissed without prejudice, the parties to
pay their own costs and attorney fees.


       May 13, 2021.                             BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
